[Cite as State v. Wharton, 2021-Ohio-2502.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case No. 20-COA-035
KYLE T. WHARTON

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 20-CRI-117


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       July 20, 2021



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

CHRISTOPHER R. TUNNELL                        MATTHEW J. MALONE
PROSECUTING ATTORNEY                          THE LAW OFFICES OF
110 Cottage Street                            MATTHEW J. MALONE, LLC
Third Floor                                   10 East Main Street
Ashland, Ohio 44805                           Ashland, Ohio 44805
Ashland County, Case No. 20-COA-035                                                        2


Wise, J.

       {¶1}      Appellant Kyle Wharton appeals his sentence after entering a plea of guilty

in the Ashland County Court of Common Pleas. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

                             STATEMENT OF THE FACTS AND CASE

       {¶2}      On June 11, 2020, Appellant, a twenty-six year old man drove from

Sunbury, Ohio to Ashland, Ohio to the home of B.S. to have sex with B.S., a fourteen

year old girl.

       {¶3}      Appellant had previously been on the internet site “chatiw.me” chatting with

a profile using B.S.’s picture. The profile provided her address in Ashland. Upon arriving

at B.S.’s address, Appellant knocked on her door. B.S.’s father answered the door.

Appellant told B.S.’s father he was there to see his daughter. B.S.’s father believed

Appellant was there to see his older daughter who no longer lived with them. After having

a conversation with Appellant, B.S.’s mother went to her neighbor’s house, a retired law

enforcement officer, and was told to call 911.

       {¶4}      Sergeant Craig Kiley from Ashland Police met with Appellant. Appellant told

Sergeant Kiley he was on a website chatting with someone he believed was B.S., a

fourteen-year-old-female, and that she wanted to have sex with Appellant. Appellant

continued that he got into his car and drove to B.S.’s address expecting to have sex with

B.S. Appellant said he was told to come up to her room because she was naked, and the

man who would answer the door was not her dad.

       {¶5}      While talking to Sergeant Kiley, Appellant admitted to having sex with

females as young as sixteen years old and sending pictures of his penis to females as
Ashland County, Case No. 20-COA-035                                                     3


young as eleven years old. During the investigation, Sergeant Kiley found multiple nude

photographs on Appellant’s phone of females as young as eleven years old. Also

Sergeant Kiley found a video on Appellant’s phone of an eleven-year-old female

masturbating. Appellant identified some of the females from the pictures and videos on

his phone by name and age. Appellant was then advised of his rights and taken into

custody.

      {¶6}   On July 16, 2020, the Ashland County Grand Jury indicted Appellant on one

count of Attempted Unlawful Sexual Conduct with a Minor in violation of R.C. 2923.02

and R.C. 2907.04, a felony of the fourth degree; one count of Importuning in violation of

R.C. 2907.323, a felony of the fifth degree; four counts of Illegal Use of a Minor or

Impaired Person in Nudity-Oriented Material or Performance in violation of R.C.

2907.323, felonies of the fifth degree; one count of Pandering Obscenity Involving a Minor

or Impaired Person in violation of R.C. 2907.321, a felony of the fourth degree; and one

count of Possessing Criminal Tools in violation of R.C. 2923.24, a felony of the fifth

degree.

      {¶7}   On September 29, 2020, Appellant entered a plea of guilty to four counts of

Illegal Use of a Minor or Impaired Person in Nudity-Oriented Material or Performance in

violation of R.C. 2907.323, felonies of the fifth degree and one count of Pandering

Obscenity Involving a Minor or Impaired Person in violation of R.C. 2907.321, a felony of

the fourth degree and allowed the submission of victim impact statements with respect to

Attempted Unlawful Sexual Conduct with a Minor and Importuning. Appellee agreed to

dismiss the charges of Attempted Unlawful Sexual Conduct with a Minor, Importuning,

and Possessing Criminal Tools.
Ashland County, Case No. 20-COA-035                                                     4


      {¶8}   On November 9, 2020, the trial court conducted Appellant’s sentencing

hearing. At the sentencing hearing the trial court indicated it reviewed the pre-sentence

investigation report and the two victim impact statements. Appellant’s trial counsel

requested Appellant be placed on community control. Appellant claimed at the sentencing

hearing that he believed the victims were of legal age. Next, Appellee addressed the trial

court regarding sentencing and requested consecutive prison sentences due to the nature

and facts of the case.

      {¶9}   At the sentencing hearing, the trial court noted Appellant’s conduct over a

course of time makes him a danger to the community, and that consecutive sentences

were appropriate to protect the public from future crime. The trial court considered the

purposes and principles of sentencing set out in R.C. 2929.11, as well as seriousness

and recidivism factors under R.C. 2929.12. The court then sentenced Appellant to six

months for each count of Illegal Use of a Minor or Impaired Person in Nudity-Oriented

Material or Performance in violation of R.C. 2907.323, felonies of the fifth degree, and

also twelve months for Pandering Obscenity Involving a Minor or Impaired Person in

violation of R.C. 2907.321, a felony of the fourth degree. These sentences are to be run

consecutive to each other for an aggregate prison term of thirty-six months.

                                  ASSIGNMENT OF ERROR

      {¶10} On November 20, 2020, Appellant filed a notice of appeal. He herein raises

the following Assignment of Error:

      {¶11} “I. THE      TRIAL   COURT ERRED IN IMPOSING CONSECUTIVE

SENTENCES BECAUSE THE RECORD CLEARLY AND CONVINCINGLY DOES NOT
Ashland County, Case No. 20-COA-035                                                        5


SUPPORT THE TRIAL COURT’S FINDINGS IN SUPPORT OF THE IMPOSITION OF

CONSECUTIVE SENTENCES.”

                                                I.

      {¶12} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred in imposing consecutive sentences because the record clearly and convincingly

does not support the trial court’s findings in support of consecutive sentences. We

disagree.

      {¶13} An appellate court reviews felony sentences using the standard of review

set forth in R.C. 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59

N.E.3d 1231, ¶22; State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049,

¶31. R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that either

the record does not support the sentencing court’s findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

      {¶14} The Supreme Court of the State of Ohio held that nothing in R.C.

2953.08(G)(2) permits this Court to independently weigh the evidence in the record and

substitute its own judgment for that of the trial court to determine a sentence that best

reflects compliance with R.C.2929.11 and R.C. 2929.12. State v. Jones, 163 Ohio St.3d

242, 2020-Ohio-6729, 169 N.E.3d 649, ¶42.

      {¶15} This Court is, therefore, without authority to disturb Appellant’s sentence

absent a finding by clear and convincing evidence that the record does not support the

trial court’s findings under R.C. 2929.11 and R.C. 2929.12. We may only determine if the

sentence is contrary to law.
Ashland County, Case No. 20-COA-035                                                      6


      {¶16} A sentence is not clearly and convincingly contrary to law where the trial

court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post release control, and sentences the defendant

within the permissible range.” State v. Dinka, 12th Dist. Warren Nos. CA2019-03-022 and

Warren Nos. CA2019-03-026, 2019-Ohio-4209, ¶36.

      {¶17} Appellant concedes that the trial court made the findings required by statute

to impose consecutive sentences. However, Appellant submits that the record in this case

does not clearly and convincingly support the findings upon which the trial court relied to

impose consecutive sentences.

      {¶18} The trial court considered the presentence investigation report, the victim

impact statements, and the statements made during sentencing. The trial court’s

sentencing on the charges complies with all applicable rules and sentencing statutes.

Therefore, the sentence is not clearly and convincingly contrary to law. As such, we find

the trial court did not err in imposing consecutive sentences upon Appellant.
Ashland County, Case No. 20-COA-035                                              7


      {¶19} Appellant’s sole Assignment of Error is overruled.

      {¶20} For the foregoing reasons, the judgment of the Court of Common Pleas of

Ashland County, Ohio, is hereby, affirmed.


By: Wise, J.

Hoffman, P. J., and

Delaney, J., concur

JWW/br 0719